REASONS FOR ALLOWANCE

Information Disclosure Statement
The information disclosure statement filed 29 September 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p) or a statement as specified in 37 CFR 1.97(e). It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 22 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 22 February 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.

The references cited in the PCT international search report by the Australian Patent Office have been considered, but will not be listed on any patent resulting from 

Specification
The substitute specification filed 22 February 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the clean copy includes language that was shown as deleted in the marked-up copy (see paragraph [0037] in the marked-up copy; paragraph [0036] in the clean copy).

Allowable Subject Matter
Claims 1-7 and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The prior art, while teaching various components of the claimed invention, do not fairly disclose or teach the combination of features as recited in claim 11. Specifically, the prior art fails to disclose the combination of features recited in claim 1 including:
A multi-container dispenser, comprising: a plurality of storage containers: e and each storage container comprises a compartment closure configured to pivotally movable between open and closed position, wherein the open position of the compartment closure enables the user to 
an elongate receptacle body configured to store one or more articles;
selecting arrangement comprises a fluid closure, movable between an open position to allow fluid flow through the fluid closure, and a closed position to restrict fluid flow through the fluid closure;
and dispensing arrangement in fluid communication with each storage container for dispensing fluid from the storage container, wherein the dispensing arrangement is configured for actuation by a user thereby causes the dispensing of fluid from the selected storage reservoir and wherein the dispensing arrangement is a manually manipulatable pump, comprises a resilient chamber, located centrally with respect to the storage container.

Claims 2-7 and 9 depend from claim 1, and thus include the allowable subject matter thereof.

Conclusion
	In view of the allowance of claims 1-7 and 9, prosecution in this application is now closed.  Should applicant wish to further discuss any issues, applicant may request an interview with the examiner, and may authorize internet communications between the applicant and the examiner.  To accomplish this, applicant is directed to the 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754